Citation Nr: 1207829	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-36 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Karen B. Siegel, Agent


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973 and from June 1974 to November 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim for service connection for bilateral hearing loss.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues have been characterized as indicated on the title page to comport with the evidence of record.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not timely appeal the decision, and it is now final.

2.  Evidence received since the December 2005 rating decision is new and material; it relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  Audiometric testing at the Veteran's service entrance examination revealed bilateral hearing loss.

4.  The competent evidence of record does not show that the Veteran's pre-existing bilateral hearing loss underwent a permanent worsening beyond normal progression during his active service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With regard to the request to reopen the claim for service connection for bilateral hearing loss, the Board is reopening that claim.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

With regard to the claim for service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A May 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and private treatment records have been obtained.  Two attempts to obtain VA treatment records from the VA Medical Center in Houston, Texas, resulted in the revelation that the Veteran has never received treatment at that facility.  The Veteran did not identify any other treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  A VA examination has been conducted; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner performed all required tests and provided requested opinions with supporting rationale.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

New and Material Evidence

The RO denied service connection for bilateral hearing loss in December 2005, finding that the evidence did not demonstrate a current diagnosis of bilateral hearing loss or that any such disability was due to service.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).  The Veteran did not submit any new and material evidence within one year after he was notified of the December 2005 rating decision; therefore, the provisions of 38 C.F.R. § 3.156(b) do not apply.

In March 2007, the Veteran filed a request to reopen the claim for service connection for bilateral hearing loss.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510(1992).

No relevant official service department records have been newly associated with the claims file that existed but were not of record at the time of the prior rating decision; therefore, the provisions of 38 C.F.R. § 3.156(c) do not apply.

The evidence received since the December 2005 rating decision includes private audiological examination reports dated in October 2004, October 2005, and January 2006, as well as a VA audiological examination report dated in January 2009.  All of these examination reports document a current bilateral hearing loss disability for the Veteran.

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim.  The evidence relates to the Veteran's contention that he currently suffers from bilateral hearing loss.  Reopening the claim is warranted.  38 U.S.C.A. § 5108.


Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Sensorineural hearing loss qualifies as an "other organic disease of the nervous system" and is a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active service, and the presumption of aggravation attaches, where there is an increase in the disability during service.

An increase in a pre-existing injury or disease may be shown by evidence produced by the claimant, with VA fulfilling its duty to assist, which is at least in equipoise, that the injury or disease increased in severity during service, other than a temporary increase.  If the presumption of aggravation attaches, the government may rebut the presumption with evidence that any increase in severity was due to the natural progression of the disease or injury.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Audiometric testing at the Veteran's November 1971 service entrance examination revealed hearing loss for VA purposes in both ears.  See 38 C.F.R. § 3.385.  When comparing this November 1971 audiogram with the audiogram taken at his October 1973 separation examination, the puretone threshold levels at 500, 1000, 2000, and 4000 Hertz were exactly the same at both examinations; the puretone threshold level at 3000 Hertz was not measured at either examination.

During the time between the Veteran's two periods of active service, a December 1973 National Guard examination revealed hearing loss for VA purposes in both ears.  See id.

When the Veteran reentered active service, audiometric testing at his June 1974 reentry examination again revealed hearing loss for VA purposes in both ears.  See id.  When comparing this June 1974 audiogram with the audiogram taken at his September 1977 separation examination, the puretone threshold levels at 500, 1000, 2000, and 4000 Hertz were each no more than 25 decibels higher in the left ear at the September 1977 examination, and no hearing loss for VA purposes was shown in the right ear at the September 1977 examination; the puretone threshold level at 3000 Hertz was not measured at either examination.

The Veteran contends that his bilateral hearing loss worsened as a result of enduring noise exposure in service without ear protection, specifically from rifle fire during basic training, from artillery fire while stationed in Germany and Korea, and from putting in telephone lines and poles and working in radio operations while performing the duties of his military occupational specialty as a wireman.

Private audiological examinations in October 2004, October 2005, and January 2006 document bilateral hearing loss for the Veteran.

At a January 2009 VA audiological examination, in addition to his military noise exposure, the Veteran reported having post-service noise exposure while working as a pipefitter and boilermaker without the use of any hearing protection.  When asked about the date of onset of his hearing loss, the Veteran stated that in 2001, he noticed more difficulty hearing the television than normal.  The examiner noted her review of the Veteran's service treatment records and all of his in-service audiograms, including those conducted at entry and separation for both periods of his active service.  The examiner observed that the Veteran's 1971 audiogram showed that he entered the service with significant high frequency hearing loss bilaterally.  The examiner noted that, when compared to this audiogram, his separation audiogram did not show shifts in high frequency thresholds consistent with acoustic trauma from noise exposure.  The examiner noted that, after leaving the military, the Veteran reported significant long term hazardous noise exposure without the use of hearing protection and reported noticeable hearing loss in approximately 2001.  Based on all of this information, the examiner opined that hazardous noise exposure in the military did not worsen the Veteran's pre-existing hearing loss.

Audiometric testing at the Veteran's November 1971 and June 1974 service entrance examinations revealed hearing loss for VA purposes in both ears.  Therefore, the presumption of soundness does not attach in this case.  See 38 C.F.R. § 3.304(b).

The January 2009 VA examiner provided adequate rationale for her medical opinion that hazardous noise exposure in the military did not worsen the Veteran's pre-existing hearing loss.  The Veteran is competent to report his bilateral hearing loss and can describe the symptoms of such without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, as a layperson, the Veteran is not competent to render a nexus opinion regarding etiology and aggravation of his current hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the competent evidence of record does not show that the Veteran's pre-existing bilateral hearing loss underwent a permanent worsening beyond normal progression during his active service, the presumption of aggravation does not attach in this case.  See 38 U.S.C.A. § 1153.

Given the absence of any applicable presumptions, and the absence of any competent evidence that the Veteran's pre-existing bilateral hearing loss underwent a permanent worsening beyond normal progression during his active service, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for bilateral hearing loss is not warranted.


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran contends that he developed tinnitus as a result of noise exposure in service without ear protection, specifically from rifle fire during basic training, from artillery fire while stationed in Germany and Korea, and from putting in telephone lines and poles and working in radio operations while performing the duties of his military occupational specialty as a wireman.  He alleges that his tinnitus began during his active service and has continued to the present time.

The Veteran's service treatment records do not document any complaints, findings, or treatment of tinnitus.

Private audiological examinations in October 2004 and January 2006 note the Veteran's reported history of tinnitus and exposure to loud noise.

At a January 2009 VA audiological examination, in addition to his military noise exposure, the Veteran reported having post-service noise exposure while working as a pipefitter and boilermaker without the use of any hearing protection.  While the Veteran reported an onset time of 2001 for his tinnitus, he did note that when he took his communication headset off while in service, his ears would ring and then reduce to a very low lying level.  The examiner noted her review of the Veteran's service treatment records.  The examiner noted that, after leaving the military, the Veteran reported significant long term hazardous noise exposure without the use of hearing protection and reported noticeable tinnitus in approximately 2001.  The examiner opined that the Veteran's tinnitus is not related to his military experience, and is more likely the result of what caused his initial hearing loss.  No further medical rationale was provided to adequately support this opinion, and the examiner failed to address the Veteran's allegations of continuous tinnitus symptoms from the time of his active service until the present time.

The Veteran should be scheduled for a VA ear disease examination to obtain an opinion regarding the relationship between his current tinnitus and any incident of his military service, to include noise exposure therein.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA ear disease examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current tinnitus is related to any incident of his military service, to include noise exposure therein.  The examiner is to address the Veteran's allegations of continuous tinnitus symptoms from the time of his active service until the present time.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


